DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-8, filed on 2/1/2021, with respect to objection to claims 9-17, 35 U.S.C. 112(b) rejection of claim 2; and Double Patenting rejection of claims 1, 3-8, and 18-20 have been fully considered and are persuasive.  The objection to claims 9-17, 35 U.S.C. 112(b) rejection of claim 2; and Double Patenting rejection of claims 1, 3-8, and 18-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a semiconductor chip, comprising a receiver having a circuit to generate a local clock signal; a transmitter connected to the receiver by plural wires; and wherein the semiconductor chip is configured to selectively operate in an efficiency-based encoding mode and while operating in efficiency-based encoding mode sending from the transmitter to the receiver on at least one but not all of the wires a first wave form having first and second consecutive signal transitions, and wherein the receiver is configured to receive the first wave form and measure a first duration .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/8/2021